92 N.J. Super. 259 (1966)
223 A.2d 38
IN THE MATTER OF THE ESTATE OF ESCOBEDO SARREALS POSEY, DECEASED.
Superior Court of New Jersey, Appellate Division.
Argued September 19, 1966.
Decided September 29, 1966.
Before Judges CONFORD, FOLEY and LEONARD.
Mr. Saul Bosek argued the cause for appellant (Messrs. Epstein, Epstein, Brown & Bosek, attorneys).
Mr. David A. Roth argued the cause for respondents.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Fulop, reported in 89 N.J. Super. 293 (Cty. Ct. 1965).